Exhibit 10.02

LOEWS CORPORATION

INCENTIVE COMPENSATION PLAN FOR EXECUTIVE OFFICERS

(As amended through October 30, 2009)

Section 1. Purpose of the Plan

The purpose of the Loews Corporation Incentive Compensation Plan for Executive
Officers (the “Plan”) is to provide a means of rewarding certain executive
officers of Loews Corporation (the “Corporation”) who have contributed to the
profitability of the Corporation in a manner which permits such compensation to
be deductible by the Corporation for federal income tax purposes.

Section 2. Administration of the Plan

The administration of this Plan shall be vested in the Compensation Committee of
the Board of Directors of the Corporation, or such other committee of the Board
of Directors which shall succeed to the functions and responsibilities of such
committee in relation to this Plan (the “Committee”), which shall make all
determinations necessary under this Plan. All members of the Committee shall
qualify as “outside directors” (as the term is defined in Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder, as they may from time to time be in effect (the “Regulations”)). No
member of the Committee shall be entitled to participate in this Plan.

Section 3. Participation in the Plan

Executive officers of the Corporation shall be eligible to participate in this
Plan. Within the period specified in Section 162(m) of the Code and the
Regulations within which a performance goal is required to be established to
qualify as a pre-established performance goal (the “Designation Period”), the
Committee may designate one or more such executive officers of the Corporation
(each, a “Participant”) who shall participate in this Plan for the Performance
Period or the Multiple Award Period (as those terms are defined in Section 6
below).

Section 4. Performance Goals

Prior to the end of the Designation Period for a Performance Period, the
Committee shall designate in writing a percentage of the Corporation’s
Performance Based Income (as defined below) for such Performance Period. In the
event of a Multiple Award Period, prior to the end of the Designation Period for
the first Performance Period in the Multiple Award Period the Committee shall
designate a percentage of Performance Based Income for each of the subsequent
Performance Periods in the Multiple Award Period. The percentage for a
subsequent Performance Period may be increased at any time prior to the end of
the Designation Period for such Performance Period. As used herein, “Performance
Based Income” shall mean, for each Performance Period, the consolidated net
income of the Corporation and its subsidiaries, as reported in the Corporation’s
Consolidated Statement of Operations for such Performance Period, as adjusted by
the Committee, in its sole discretion, prior to the end of the relevant
Designation Period, to take into account such specified objective factors that
may impact the Company’s business generally, or the business of any of the
Company’s consolidated subsidiaries, as the Committee in the exercise of its
judgment deems reasonable and appropriate to exclude or include in the
computation of consolidated net income, including, without limitation, realized
and unrealized gains and losses, the impact of accounting changes, the impact of
acquisitions and dispositions of a business or asset, charges relating to the
disposition by judgment or settlement of material litigation, charges relating
to reserve strengthening and adverse dividend or premium development associated
with prior accident years, the impact of catastrophes and other extraordinary
items and events, and the impact of changes in legislation or regulation.

Section 5. Awards to Participants

Prior to the end of the Designation Period for a Performance Period, the
Committee shall allocate in writing, on behalf of each Participant, a percentage
of Performance Based Income on which such Participant’s award will be based, and
may, in its discretion, determine to reserve the discretion



--------------------------------------------------------------------------------

(“Negative Discretion”) to reduce the amount payable to the Participant below
the designated percentage of Performance Based Income. In the event of a
Multiple Award Period, prior to the end of the first Designation Period for all
included Performance Periods the Committee shall allocate in writing, on behalf
of each Participant, a percentage of Performance Based Income for each of the
Performance Periods in the Multiple Award Period or, in the alternative, an
aggregate formula for the later Performance Periods in the Multiple Award Period
based on the total of assigned percentages of Performance Based Income for the
then current and the prior Performance Periods included in the Multiple Award
Period. In no event shall the sum of the percentages allocated to Participants
exceed the percentage determined in Section 4 for any Performance Period, nor
shall any exercise of Negative Discretion with respect to one Participant
increase the amount payable to any other Participant. In no event shall
overlapping Performance Periods or Multiple Award Periods be established for a
Participant. The Committee shall set a maximum amount payable (the “Cap”) for
each Participant for each Performance Period and may set a lesser target amount
for each such Participant for each Performance Period, provided, however, that
the Cap shall not exceed $10,000,000 per year or a pro rata portion thereof for
Performance Periods which are greater or less than one year.

Section 6. Performance Period

The term “Performance Period” means a period established by the Committee during
which performance will be measured for purposes of determining the extent to
which one or more Participants will receive awards under this Plan. Generally, a
Performance Period shall be the twelve-month period commencing January 1 of a
calendar year and ending on December 31 of such calendar year. In addition, the
Committee may establish Performance Periods beginning and/or ending on other
dates (including without limitation Performance Periods of less or more than one
calendar year). Furthermore, the Committee may designate Participants for future
Performance Period awards (a “Multiple Award Period”).

Section 7. Payment of Bonus Awards Under the Plan

 

(a)

Following the completion of each Performance Period, the Committee shall certify
in writing (i) the amount, if any, of Performance Based Income for such
Performance Period and (ii) the bonus awards that are consequently payable to
the Participants according to the pre-established formulae.

 

(b)

Except as provided in Section 8 of this Plan, each Participant shall receive
payment, subject to all required tax withholdings, of his or her bonus award as
soon as practicable following the determination of the amount of such award, and
in any event within two and one-half (2- 1/2) months following the end of the
calendar year in which the Performance Period ends.

Section 8. Deferral of Payment of Awards

Subject to applicable provisions of the Code (including but not limited to
Section 409A of the Code) and the Regulations (and any applicable Notices), the
Committee, in its discretion, may allow any Participant, on such terms and
conditions as the Committee may determine, to elect to defer payment of all or
part of any award which such Participant might earn with respect to a
Performance Period (together with interest thereon from the date as of which the
award would have been paid but for such Participant’s election to defer payment
at the rate, if any, fixed by the Committee) by complying with such procedures
as the Committee may from time to time prescribe.

Section 9. Separation From the Corporation and Its Subsidiaries

 

(a)

Participants who cease to be employed by the Corporation or its subsidiaries
prior to the end of a Performance Period, other than due to retirement under any
retirement plan maintained by the Corporation or any of its subsidiaries under
which such Participant is covered, death or disability (as defined in any
disability plan of the Corporation or any of its subsidiaries applicable to the
Participant), shall not be eligible to receive a bonus award for the Performance
Period in which such termination of employment occurs; provided, that the
Committee may, in its sole discretion, determine that such a Participant shall
receive a bonus award which is prorated to the date of



--------------------------------------------------------------------------------

 

cessation of employment but based upon Performance Based Income for the entire
Performance Period.

 

(b)

Participants who cease to be employed by the Corporation or its subsidiaries
prior to the end of a Performance Period due to retirement under any retirement
plan maintained by the Corporation or any of its subsidiaries under which such
Participant is covered, death or disability (as defined in any disability plan
of the Corporation or any of its subsidiaries applicable to the Participant)
shall receive a bonus award which is prorated to the date of cessation of
employment, but based upon Performance Based Income for the entire Performance
Period.

 

(c)

Any Participant may designate in writing the beneficiary of the unpaid amount of
a bonus award (including the amount of any bonus award which was previously
deferred) in case of death and if no designation has been made, or if any such
designation shall become ineffective, any such unpaid amount will be paid to the
Participant’s estate. Such designation shall be effective upon receipt thereof
by the Corporation. Any such designation may be revoked in writing by a
Participant at any time without the consent of any such beneficiary.

Section 10. Amendments

The Committee may amend this Plan at any time, provided that such changes may be
made consistent with the provisions of Section 162(m) of the Code and the
Regulations without adversely affecting the ability of the Corporation to deduct
the compensation which may be paid pursuant to this Plan for federal income tax
purposes. The Committee may also amend this Plan as it deems necessary or
appropriate to comply with any applicable provisions of the Code or the
Regulations (and any applicable IRS guidance thereunder) in relation to the
ability to defer award payments in a manner that will avoid the application of
Section 409A(a)(1) of the Code to such payments. The Committee may also amend
this Plan as it deems necessary or appropriate to comply with any other
applicable provisions of the Code or the Regulations (and any applicable
Notices) in relation to the ability to defer award payments. If the Code or the
Regulations would require stockholder approval of such amendment in order for
payments under this Plan to be deductible, then no such amendment shall be
effective without such approval.

Section 11. Termination

The Board of Directors of the Corporation may terminate this Plan at any time.
No termination of this Plan shall adversely affect the right of any person to
receive any award for a Performance Period or Periods for which such person had
been designated under Section 3 of this Plan, or amounts previously awarded to
such person but deferred in accordance with Section 8 of this Plan plus any
interest thereon.

Section 12. Miscellaneous

 

(a)

Nothing contained in this Plan shall be construed as giving any executive
officer of the Corporation the right to participate in this Plan or to continued
employment or any interest in any asset of the Corporation or any of its
subsidiaries, nor to prevent the Corporation or any of its subsidiaries or
affiliates from taking any action which it deems to be appropriate or in its
best interests, whether or not such action would have an adverse effect on this
Plan or the amounts payable hereunder.

 

(b)

This Plan shall be unfunded and the Corporation shall not be required to
establish any segregation of assets to assure payment of any awards made
hereunder.

 

(c)

A Participant may not sell, transfer or assign any right or interest in this
Plan except as provided in Section 9(c) hereof and any attempted sale, transfer
or assignment shall be null and void.

 

(d)

This Plan shall be governed by and construed in accordance with the laws of the
State of New York and the applicable provisions of the Code and the Regulations.



--------------------------------------------------------------------------------

Section 13. Effective Date

This Plan, as amended, shall be effective as of October 30, 2009, and shall
remain in effect until terminated in accordance with Section 11 hereof.